 1   WO                                                                                    MDR

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Alfred E. Caraffa,                              No. CV 19-05492-PHX-MTL (ESW)
10                         Plaintiff,
11   v.                                              ORDER
12
     Tempe (AZ) Police Department, et al.,
13
14                         Defendants.
15
16          On October 24, 2019, Plaintiff Alfred E. Caraffa, who was not detained when he
17   filed this lawsuit, but is now is confined in a Maricopa County Jail, filed a pro se civil
18   rights Complaint pursuant to 42 U.S.C. § 1983 and an Application to Proceed In District
19   Court without Prepaying Fees or Costs. In a December 16, 2019 Order, the Court granted
20   the Application to Proceed and dismissed the Complaint because Plaintiff had failed to
21   state a claim. The Court gave Plaintiff 30 days to file an amended complaint that cured the
22   deficiencies identified in the Order.
23          On February 14, 2020, Plaintiff filed a Motion for Seizure of Personal Property for
24   Payment Under Default Judgment, a Motion for Default Judgment, a Motion of Right to
25   Appear and Appointment of Counsel, and a First Amended Complaint. In a February 26,
26   2020 Order, the Court ordered Defendant Guajardo to answer a portion of the First
27   Amended Complaint; dismissed the remaining claims and Defendants without prejudice;
28   and denied Plaintiff’s pending Motions.
 1            On March 27, 2020, Plaintiff filed a “Motion for Support of Civil Action and Re-
 2   Open Case” (Doc. 19). In his Motion, Plaintiff appears to take issue with the portion of
 3   the Court’s February 26, 2020 Order dismissing the remaining claims and Defendants. He
 4   also seeks to “amend” two closed cases “to” this case.
 5            Motions for reconsideration should be granted only in rare circumstances.
 6   Defenders of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995). A motion for
 7   reconsideration is appropriate where the district court “(1) is presented with newly
 8   discovered evidence, (2) committed clear error or the initial decision was manifestly unjust,
 9   or (3) if there is an intervening change in controlling law.” School Dist. No. 1J, Multnomah
10   County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Such motions should not be
11   used for the purpose of asking a court “‘to rethink what the court had already thought
12   through – rightly or wrongly.’” Defenders of Wildlife, 909 F. Supp. at 1351 (quoting Above
13   the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)). A motion
14   for reconsideration “may not be used to raise arguments or present evidence for the first
15   time when they could reasonably have been raised earlier in the litigation.” Kona Enters.,
16   Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Nor may a motion for
17   reconsideration repeat any argument previously made in support of or in opposition to a
18   motion. Motorola, Inc. v. J.B. Rodgers Mech. Contractors, Inc., 215 F.R.D. 581, 586 (D.
19   Ariz. 2003). Mere disagreement with a previous order is an insufficient basis for
20   reconsideration. See Leong v. Hilton Hotels Corp., 689 F. Supp. 1572, 1573 (D. Haw.
21   1988).
22            The Court has reviewed the First Amended Complaint, the February 26, 2020 Order,
23   and the Motion. The Court finds no basis to reconsider its decision. Thus, to the extent
24   Plaintiff is seeking reconsideration of the February 26, 2020 Order, the Court will deny
25   Plaintiff’s Motion.    To the extent Plaintiff is seeking to consolidate two previously
26   dismissed cases with this case, the Court will deny this portion of the Motion because it is
27   duplicative of Plaintiff’s currently pending Motion to Combine Cases.
28   ....



                                                 -2-
 1   IT IS ORDERED:
 2          (1)    The reference to Magistrate Judge Eileen S. Willett is withdrawn as to the
 3   “Motion for Support of Civil Action and Re-Open Case” (Doc. 19).
 4          (2)    Plaintiff’s “Motion for Support of Civil Action and Re-Open Case” (Doc. 19)
 5   is denied.
 6          (3)    All other matters must remain with Magistrate Judge Eileen S. Willett for
 7   disposition as appropriate.
 8          Dated this 3rd day of April, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
